DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, Species A, Sub-species a in the reply filed on July 6, 2022 is acknowledged.  After review of the restriction requirement in view of Applicant’s Amendments to the claims and the required field of search, the examiner has withdrawn the restriction requirement.  All pending claims, 2-14, are examined herein.
The restriction requirement between inventions I and II, and among Species A, B, and C, and Sub-species a, b, and c, as set forth in the Office action mailed on April 6, 2022, is hereby withdrawn and all restricted claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) is/are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on July 30, 2021; December 7, 2021; February 25, 2022; April 4 2022; July 6, 2022; and August 29, 2022 have all been considered and made of record (note the attached copies of form PTO-1449).

Drawings
Twelve (12) sheets of drawings were filed on July 6, 2020 and have been accepted by the examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-6 and 8-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malinowski et al. (US 2019/0262949 A1).
Regarding claim 2; Malinowski et al. discloses an optical beam delivery system (see Figure 1; see the abstract and paragraph 69), comprising:
a length of optical fiber (optical fiber 9 and/or optical fiber 19 and/or delivery cable 2; see paragraphs 81 and 119; see Figure 1) comprising 
a first confinement region having a central core (central core; see paragraphs 29, 30, and 109) and 
a second confinement region having an annular core (satellite core, which may be a ring core; see paragraphs 29, 30, and 109) encompassing the first confinement region; and 
a perturbation device (squeezing mechanisms 5 and 15; see the abstract, and paragraph 13; see Figure 1) operable to perturb the length of optical fiber (9 and 19, respectively) to shift a beam from the central core (central core) to the second confinement region (satellite core) to form a donut-shaped intensity distribution (ring profile; see paragraphs 17, 82, 116, and 133), wherein the second confinement region (satellite core; see Figures 16 and 19, and paragraphs 116 and 120) maintains the donut-shaped intensity distribution (ring profile; see paragraph 120).  
Regarding claim 3; Malinowski et al. discloses that the length of optical fiber (9, 19, 2; see Figures 1, 16 and 19; see paragraphs 116 and 120) includes a first length of optical fiber (9 formed of optical fiber 160; see paragraphs 116 and 120) and a second length of optical fiber (19), wherein the first length of optical fiber (9) has a third confinement region (core 91 and/or core 161), the second length of optical fiber (19) has the first confinement region (central core 91) and the second confinement region (ring core 161), and the first length of optical fiber (9) is coupled to provide guiding from the first length of optical fiber (9) to the second length of optical fiber (19).  
Regarding claim 4; the perturbation device (5) is situated to perturb the first length of optical fiber (9).  
Regarding claim 5; the perturbation device (15) is situated to perturb the second length of optical fiber (19).  
Regarding claim 6; the perturbation device (5 and 15) is situated to perturb the first length of optical fiber (9) and the second length of optical fiber (19).  
Regarding claim 8; an annular region (the annular region is a cladding region having a refractive index ncl, as illustrated in Figure 16) is situated between the first confinement region (core region 91 having refractive index nco) and the second confinement region (annular, ring core region 161 having refractive index nco2), and having a refractive index (ncl) lower than a refractive index of the first confinement region and the second confinement region (nco and nco2; see Figure 16). 
Regarding claim 9; Malinowski et al. discloses a method comprising:
in a length of optical fiber (optical fiber 9 and/or optical fiber 19 and/or delivery cable 2; see paragraphs 81 and 119; see Figure 1) comprising 
a first confinement region having a central core (central core; see paragraphs 29, 30, and 109) and 
a second confinement region having an annular core (satellite core, which may be a ring core; see paragraphs 29, 30, and 109) encompassing the first confinement region; and 
perturbing a beam to shift the beam from the central core to the second confinement region to form a donut-shaped intensity distribution (ring profile; see the abstract and paragraphs 17, 82, 116, 120, and 133; see Figure 1); and maintaining the donut-shaped intensity distribution (ring profile) in the second confinement region (see paragraph 120).  
Regarding claim 10; the donut-shaped intensity distribution (ring profile) is directed from the length of optical fiber to weld or cut a work piece (material 11; see Figure 1, the abstract, and paragraph 2).  
Regarding claim 11; Malinowski et al. discloses that the length of optical fiber (9, 19, 2; see Figures 1, 16 and 19; see paragraphs 116 and 120) includes a first length of optical fiber (9 formed of optical fiber 160; see paragraphs 116 and 120) and a second length of optical fiber (19), wherein the first length of optical fiber (9) has a third confinement region (core 91 and/or core 161), the second length of optical fiber (19) has the first confinement region (central core 91) and the second confinement region (ring core 161), and the first length of optical fiber (9) is coupled to provide guiding from the first length of optical fiber (9) to the second length of optical fiber (19).  
Regarding claim 12; the beam is perturbed (by squeezing mechanism 5) in the first length of optical fiber (9).  
Regarding claim 13; the beam is perturbed (by squeezing mechanism 15) in the second length of optical fiber (19).  
Regarding claim 14; the beam is perturbed (by squeezing mechanisms 5 and 15, respectively) in the first length of optical fiber (9) and the second length of optical fiber (19).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the optical beam delivery system defined by claim 7, wherein the length of optical fiber further comprises a third confinement region having an outer annular core encompassing the second confinement region and the perturbation device is situated to perturb the length of optical fiber to shift the beam from the central core to the third confinement region to form a donut-shaped intensity distribution, wherein the third confinement region maintains the donut-shaped intensity distribution in combination with all of the limitations of base claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huber et al. (US 2013/0223792 A1) discloses an optical beam deliver device for shaping a beam profile, which includes a multi-clad optical fiber (1) having a central core (4), and an annular core (6), wherein the fiber wherein a perturbation device may be provided to move the coupling-side face of the fiber transversely to the laser beam (see paragraph 13), and wherein a ring shaped profile may be formed (see Figures 5b and 5c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874